DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep. 1, 2020 has been entered.

Status of Claims
Claims 1-3, 5-11, 13-15, and 17-20 are pending in the application.

Response to Arguments
Applicant's arguments filed Sep. 1, 2020 have been fully considered but they are not persuasive.
Independent Claims 1 and 15 are each rejected under § 103 over Zhang et al., in view of Weitershaus et al.  Independent Claim 8 is rejected under § 103 over Zhang et al., in view of Weitershaus et al., in view of Bhatia.  (See Rejections for Claims 1, 8, and 15 below)  Claims 1, 8, and 15 follow.
Claim 1.  A method for removing water from a source of manganese ions, the method comprising:
directing a portion of the source of manganese ions through a conduit, wherein the conduit comprises a filter for filtering undissolved particles;
concentrating the portion of the source of manganese ions with a vacuum evaporator comprising a heat source;
returning the concentrated portion of the source of manganese ions to a manganese-based etchant bath.

Claim 8.  A method for removing water from a manganese-based etchant bath, the method comprising:
directing a portion of a manganese-based etchant bath through a conduit, wherein the conduit comprises a one-way valve for prohibiting the portion of the manganese-based etchant bath from returning to the manganese-based etchant bath via the conduit;

returning the concentrated portion of the manganese-based etchant bath to the manganese-based etchant bath.

Claim 15.  A system for removing water from a manganese-based etchant bath, the system comprising:
a manganese-based etchant bath;
a first conduit having a first end and a second end, wherein the manganese-based etchant bath is connected to the first conduit at the first end;
a vacuum evaporator connected to the second end of the first conduit for evaporating water from and concentrating the portion of the manganese-based etchant bath that flows through the first conduit
wherein the vacuum evaporator comprises a heating source for heating the contents of the vacuum evaporator; and
a filter within the first conduit for filtering undissolved particulates and that allows a portion of the manganese based-etchant bath to flow through the first conduit into the vacuum evaporator; and
a second conduit for directing the concentrated portion of the manganese-based etchant bath from the vacuum evaporator to the manganese-based etchant bath.

Applicant argues that Zhang et al., in view of Weitershaus et al., or Zhang et al., in view of Weitershaus et al., in view of Bhatia, do not disclose:
Claim 1.  A method . . . comprising . . . 
a vacuum evaporator comprising a heat source . . . .

Claim 8.  A method . . . comprising . . .
a vacuum evaporator comprising a heat source . . . .

Claim 15.  A system . . . comprising . . . 
the vacuum evaporator comprises a heating source for heating the contents of the vacuum evaporator . . . .

because “the steam boiler of Zhang utilized for supplying steam to the heat exchanger” does not teach or suggest “the claimed heat source” for the following reasons:
A).	Applicant argues “the steam boiler of Zhang is utilized for heating the contents within the heat exchanger, not the vacuum dehydration tower” and references Zhang et al. [0025] and [0028]) – and “it appears that Zhang desires to heat the chemical solution disclosed therein prior to entry into the vacuum dehydration tower and instead utilize[s] the vacuum dehydration tower for cooling” because “the vacuum dehydration tower of Zhang appears to require a cooling device below the sprayer within the tower for cooling the chemical solution within the tower,” and references Zhang et al. [0029].
B).	Applicant argues that there is no motivation to modify the Zhang et al. method or system because the method or system already “provides the necessary dehydration, purity, and 
These arguments are unpersuasive because Applicant is not addressing the rejections as they stand.  In the Rejections for Claims 1, 8, and 15, the disclosed vacuum evaporator includes a heat source as follows, with the claim language in bold-faced font.
Claim 1.  A method . . . comprising . . . 
a vacuum evaporator (vacuum evaporator comprising a heat source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25) comprising a heat source (heat source is heat exchanger 3 with steam boiler 8, Figure 1, Page 5, lines 26-30), since the vacuum evaporator is vacuum dehydration tower 4 and heat exchanger 3 – and heat exchanger 3 “heats the chromium-free chemical solution” prior to “dehydrating the chromium-free chemical solution” in “vacuum dehydration tower 4” (see Zhang et al. Figure 1; and Page 4, lines 23-26) . . . .

Claim 8.  A method . . . comprising . . . 
a vacuum evaporator comprising a heat source (see above) . . . .

Claim 15.  A system . . . comprising . . . 
the vacuum evaporator (vacuum evaporator comprising a heating source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25) comprises a heating source (heating source is heat exchanger 3 with steam boiler 8, Figure 1, Page 5, lines 26-30) for heating the contents of the vacuum evaporator, since the vacuum evaporator is vacuum dehydration tower 4 and heat exchanger 3 – and heat exchanger 3 “heats the chromium-free chemical solution” prior to “dehydrating the chromium-free chemical solution” in “vacuum dehydration tower 4” (see Zhang et al. Figure 1; and Page 4, lines 23-26) . . . .

These arguments are also unpersuasive because the Original Disclosure does not support Applicant’s arguments (see Original Disclosure [7]-[9], [28], and Original Claims 4, 12, and 16, where the heat source, in the context of the vacuum evaporator, is discussed) – in particular, the Original Disclosure does not support Applicant’s arguments when it is disclosed:
Preferably, the vacuum evaporator employs a heat source to further speed up the rate of evaporation. Suitable heat sources include heat exchangers including steam and oil heat exchangers.  (See Original Disclosure [28], lines 17-19)


In the context of the Rejections for Claims 1, 8, and 15, Applicant’s “motivation” argument is moot (see Rejections for Claims 1, 8, and 15 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN-206887263-U, Jan. 16, 2018 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 17 pages), in view of Weitershaus et al. (US-20140306147-A1, Oct. 16, 2014).  Zhang et al., in view of Weitershaus et al., are hereinafter known as the Combination.
The claims are directed to a method.  The Zhang et al. Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 1-3 and 5-6 – Zhang et al. discloses a method for removing water (via vacuum dehydration tower 4) from a source of manganese ions (“chromium-free chemical solution” and “water,” disclosed on Page 1, Abstract) (See Zhang et al. Page 1, Abstract; Figures 1-3; and Page 4, line 9, to Page 6, line 29), the method comprising:
A).	Directing (via delivery pump 7, Figure 1) a portion of the source of manganese ions (source of manganese ions is “mother liquid collection tank [1] for storing the chromium-free chemical solution,” Figure 1, Page 4,  lines 21-22) through a conduit (conduit from mother liquid collection tank 1 to vacuum dehydration tower 4, Figure 1), wherein the conduit comprises a filter (filter is “precision filter [2] for filtering the chromium-free chemical solution,” Figure 1, Page 4, lines 22-23) for filtering undissolved particles (See Zhang et al. Figure 1; and Page 4, lines 20-23);
B).	Concentrating (“dehydrating the chromium-free chemical solution,” Page 4, lines 24-26) the portion of the source of manganese ions (source of manganese ions is “mother with a vacuum evaporator (vacuum evaporator comprising a heat source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25) comprising a heat source (heat source is heat exchanger 3 with steam boiler 8, Figure 1, Page 5, lines 26-30), since the vacuum evaporator is vacuum dehydration tower 4 and heat exchanger 3 – and heat exchanger 3 “heats the chromium-free chemical solution” prior to “dehydrating the chromium-free chemical solution” in “vacuum dehydration tower 4” (see Zhang et al. Figure 1; and Page 4, lines 23-26);
C).	Returning (recycling) the concentrated portion (“dehydrated chromium-free chemical solution,” Page 5, lines 7-9) of the source of manganese ions (source of manganese ions is “mother liquid collection tank [1] for storing the chromium-free chemical solution,” Figure 1, Page 4,  lines 21-22) to a manganese-based etchant bath (“the front-end process”) when, “The dehydrated chromium-free chemical solution is recycled to the front-end process through the purified chromium-free chemical solution reuse channel 6 for secondary use,” Figure 1 and Page 5, lines 7-9.
Zhang et al. discloses the claimed method except for “[t]he dehydrated chromium-free chemical solution [being] recycled to the front-end process” (see Zhang et al. Figure 1 and Page 5, lines 7-9) being a chromium-free chemical solution with manganese ions returning to a manganese etchant bath.
Weitershaus et al. discloses a chromium-free chemical solution (“chrome-free acidic aqueous solution of sulfuric acid and one or more organic acids and manganese (II) and (III) ions” (see Weitershaus et al., Title and Abstract), used in a manganese etchant bath in order “to etch the surface” of “an organic polymer,” which “is then plated with metal” (see Weitershaus et al. Title and Abstract).  This is analogous to the Zhang et al. chromium-free chemical solution (“contains a mixture of sulfuric acid concentration ≥65%, a surfactant (the disclosed organic acids of Weitershaus et al.), a strong oxidant (the disclosed manganese of Weitershaus et al.) . . . water, and the like,” see Zhang et al. Page 5, lines 15-17) 
Weitershaus et al. further teaches that these chromium-free chemical solutions with manganese ions “provide sufficient concentrations of the Mn(III) oxidizing agent in solution” and “operate using standard circulation and filtration systems under production conditions” (see Weitershaus et al. [0006]-[0008], particularly [0008], lines 9-18), i.e. the chromium-free chemical solution, with its manganese ions from a manganese etchant bath, is filtered, concentrated, and reused, as taught by Weitershaus et al.  This is analogous to the Zhang et al. chromium-free chemical solution, with its “strong oxidant,” being filtered, concentrated (dehydrated) and reused (recycled to the front-end process, the front-end process being an etching or “roughening” process) (see Zhang et al. Page 5, lines 15-17 and 7-9, and Page 4, lines 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Zhang et al. method of treating a chromium-free chemical solution having a strong oxidant, with the chromium-free chemical solution having manganese ions, as taught by Weitershaus et al., such that Zhang et al., in view of Weitershaus et al., disclose:
Claim 1. A method for removing water from a source of manganese ions, the method comprising:
directing a portion of the source of manganese ions through a conduit, wherein the conduit comprises a filter for filtering undissolved particles;
concentrating the portion of the source of manganese ions with a vacuum evaporator comprising a heat source;
returning the concentrated portion of the source of manganese ions to a manganese-based etchant bath,

since:
A).	Zhang et al. and Weitershaus et al. each disclose a chromium-free chemical solution used for etching, where the chromium-free solution is an aqueous solution of sulfuric acid, surfactants (organic acids), and a strong oxidant (manganese) (see two paragraphs up);
B).	Zhang et al. and Weitershaus et al. each disclose filtering, concentrating, and returning the concentrated chromium-free chemical solution to the front end of the etching or “roughening” process, i.e. to the manganese etchant bath (see above paragraph); and

Additional Disclosures Include:
Claim 2 – The Combination discloses the method according to Claim 1, wherein the concentrated portion comprises an acid (sulfuric acid).  (See Zhang et al. Page 5, lines 15-17)
Claim 3 – The Combination discloses the method according to Claim 2, further comprising purifying the acid (sulfuric acid).  (See Zhang et al. Page 5, lines 15-17, and Page 4, lines 21-22) 
Claim 5 – The Combination discloses the method according to Claim 1, wherein the manganese-based etchant bath (manganese-based etchant bath taught by Weitershaus et al., see Rejection for Claim 1) is configured to etch a substrate (substrate is “organic polymer surface” is etched and “then plated with metal,” see Weitershaus et al. Abstract).  (See Rejection for Claim 1 for motivation to combine)
Claim 6 – The Combination discloses the method according to Claim 1, wherein a second conduit (second conduit is “purified chromium-free chemical solution reuse channel 6,” Figure 1 and Page 5, lines 7-9) returns the concentrated portion of the source of manganese ions to the manganese-based etchant bath, since the Zhang et al. concentrated chromium-free chemical solution, with its strong oxidant (see Zhang et al. Page 5, lines 15-17) replaced by the manganese taught by Weitershaus et al. (see Rejection for Claim 1. C).), is returned, via “purified chromium-free chemical reuse 
The claims are directed to an apparatus.  The Zhang et al. Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 15 and 17-19 – Zhang et al. discloses a system (Figure 1) for removing water (via vacuum dehydration tower 4) from a (strong-oxidant)-based etchant bath, where the strong oxidant-based etchant bath is “the front-end process” (see Zhang et al. Figure 1 and Page 6, lines 6-8) used for etching, i.e. “roughening,” “before the workpiece is plated” with metal (see Zhang et al. Page 2, lines 1-6) – and the etching solution, i.e. “chromium-free chemical solution” “contains a mixture of sulfuric acid >65%, a surfactant, a strong oxidant . . . water, and the like” (see Zhang et al. Page 5, lines 15-17) (See Zhang et al. Page 1, Abstract; Figures 1-3; and Page 4, line 9, to Page 6, line 29) , the system comprising:
A).	A (strong-oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.);
B).	A first conduit (first conduit is from etchant bath disclosed in Preamble to mother liquid collection tank 1 to vacuum dehydration tower 4, Figure 1) having a first end and a second end, wherein the (strong-oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.) is connected to the first conduit at the first end (See Zhang et al. Figure 1, Page 5, lines 15-17);
C).	A vacuum evaporator (vacuum evaporator comprising a heating source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25) connected to the second end of the first conduit (first conduit is from etchant bath disclosed in preamble to mother liquid collection tank 1 to vacuum dehydration tower 4, Figure 1) for evaporating water from (dehydrating, Figure and concentrating (via dehydrating, Figure 1, Page 5, lines 6-9) the portion of (strong-oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.) that flows through the first conduit (see Zhang et al. Figure 1) wherein the vacuum evaporator (vacuum evaporator comprising a heating source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25) comprises a heating source (heating source is heat exchanger 3 with steam boiler 8, Figure 1, Page 5, lines 26-30) for heating the contents of the vacuum evaporator, since the vacuum evaporator is vacuum dehydration tower 4 and heat exchanger 3 – and heat exchanger 3 “heats the chromium-free chemical solution” prior to “dehydrating the chromium-free chemical solution” in “vacuum dehydration tower 4” (see Zhang et al. Figure 1; and Page 4, lines 23-26); and
D).	A filter (filter is “precision filter [2] for filtering the chromium-free chemical solution,” Figure 1, Page 4, lines 22-23) within the first conduit (first conduit is from etchant bath disclosed in Preamble to mother liquid collection tank 1 to vacuum dehydration tower 4, Figure 1) for filtering undissolved particulates (Page 4, lines 22-23) and that allows a portion of (strong-oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.) to flow through the first conduit into the vacuum evaporator (vacuum evaporator comprising a heating source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25); and
E).	A second conduit (second conduit is from vacuum dehydration tower 4, through purified chromium-free chemical solution reuse channel 6, to etchant bath disclosed in Preamble) for directing the concentrated portion of the (strong-oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.) from the vacuum evaporator (vacuum evaporator comprising a heating source is to the manganese-based etchant bath (See Zhang et al. Figure 1 and Page 5, lines 6-9).
Zhang et al. discloses the claimed system except for the (strong-oxidant)-based etchant bath being the manganese-based etchant bath.
Weitershaus et al. discloses a chromium-free chemical solution (“chrome-free acidic aqueous solution of sulfuric acid and one or more organic acids and manganese (II) and (III) ions” (see Weitershaus et al., Title and Abstract), used in a manganese etchant bath in order “to etch the surface” of “an organic polymer,” which “is then plated with metal” (see Weitershaus et al. Title and Abstract).  This is analogous to the Zhang et al. chromium-free chemical solution (“contains a mixture of sulfuric acid concentration ≥65%, a surfactant (the disclosed organic acids of Weitershaus et al.), a strong oxidant (the disclosed manganese of Weitershaus et al.) . . . water, and the like,” see Zhang et al. Page 5, lines 15-17) used for etching (“roughening”) before “the workpiece is plated” with metal (see Zhang et al. Page 2, lines 1-6).
Weitershaus et al. further teaches that these chromium-free chemical solutions with manganese ions “provide sufficient concentrations of the Mn(III) oxidizing agent in solution” and “operate using standard circulation and filtration systems under production conditions” (see Weitershaus et al. [0006]-[0008], particularly [0008], lines 9-18), i.e. the chromium-free chemical solution, with its manganese ions from a manganese etchant bath, is filtered, concentrated, and reused, as taught by Weitershaus et al.  This is analogous to the Zhang et al. chromium-free chemical solution, with its “strong oxidant,” being filtered, concentrated (dehydrated) and reused (recycled to the front-end process, the front-end process being an etching or “roughening” process) (see Zhang et al. Page 5, lines 15-17, 7-9, and 15-17, and Page 4, lines 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Zhang et al. system used for treating a chromium-free chemical solution having a strong oxidant, in order to use the chromium-free chemical solution having manganese ions, as taught by Weitershaus et al., such that Zhang et al., in view of Weitershaus et al., disclose:
Claim 15. A system for removing water from a manganese-based etchant bath, the system comprising:
a manganese-based etchant bath;
a first conduit having a first end and a second end, wherein the manganese-based etchant bath is connected to the first conduit at the first end;
a vacuum evaporator connected to the second end of the first conduit for evaporating water from and concentrating the portion of the manganese-based etchant bath that flows through the first conduit wherein the vacuum evaporator comprises a heating source for heating the contents of the vacuum evaporator; and
a filter within the first conduit for filtering undissolved particulates and that allows a portion of the manganese based-etchant bath to flow through the first conduit into the vacuum evaporator; and
a second conduit for directing the concentrated portion of the manganese-based etchant bath from the vacuum evaporator to the manganese-based etchant bath,
since:
A).	Zhang et al. and Weitershaus et al. each disclose a chromium-free chemical solution used for etching, where the chromium-free solution is an aqueous solution of sulfuric acid, surfactants (organic acids), and a strong oxidant (manganese) (see two paragraphs up);
B).	Zhang et al. and Weitershaus et al. each disclose filtering, concentrating, and returning the concentrated chromium-free chemical solution to the front end of the etching or “roughening” process, i.e. to the manganese etchant bath (see above paragraph); and
C).	 This is an example of known work in one field of endeavor (filtering, concentrating, and returning the concentrated chromium-free chemical solution with its strong oxidant to the front end of the process) prompting variations (Zhang et al.’s strong oxidant is the manganese taught by Weitershaus et al. – and Zhang et al.’s front end of the etching or “roughening” process is the manganese etchant bath taught by Weitershaus et al.) of its use in the same field of endeavor based on design incentives or other market force/market place incentives (chromium is an environmental issue, leading to the development of chromium-free etching processes, see Weitershaus et al. [0001]-[0005], and Zhang et al. Pages 1-2, “Background technique” section), since the variations (Zhang et al.’s strong oxidant is the manganese taught by Weitershaus et al. – and Zhang et al.’s front end of the etching or “roughening” process is the manganese etchant bath taught by Weitershaus et al.) are predictable to one of ordinary skill in the art.
Additional Disclosures Include:
Claim 17 – The Combination discloses the system according to Claim 15, wherein the manganese-based etchant bath is configured to etch a substrate.  (See Rejection for Claim 5)
Claim 18 – The Combination discloses the system according to Claim 15, wherein the concentrated portion comprises an acid.  (See Rejection for Claim 2)
Claim 19 – The Combination discloses the system according to Claim 15, wherein the first conduit (first conduit is from Combination’s manganese-based etchant bath disclosed in Claim 15 and located upstream of mother liquid collection tank 1, to mother liquid collection tank 1, to vacuum dehydration tower 4, see Figure 1 and Page 5, lines 1-13) is configured for one-way passage (see Figure 1 and Page 5, lines 1-13) from the manganese-based etchant bath (Combination’s manganese-based etchant bath disclosed in Claim 15 and located upstream of mother liquid collection tank 1) to the vacuum evaporator (vacuum evaporator comprising a heating source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25) (see Zhang et al. Figure 1, Page 5, lines 1-13, and Page 4, lines 23-26).

Claims 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., in view of Weitershaus et al., as applied to Claim 1, in further view of Bhatia (“Control Valve Basics:  Sizing and Selection,” 2013, accessed on the Internet at https://www.cedengineering.com/userfiles/
Control%20Valves%20Basics%20-%20Sizing%20&%20Selection.pdf on Jan 4, 2020, 64 pages).  Zhang et al., in view of Weitershaus et al., are hereinafter known as the Combination.  Zhang et al., in view of Weitershaus et al., in view of Bhatia, are hereinafter known as Combination II.
The claim is directed to a method.  The Zhang et al. Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 7 – The Combination discloses the method according to Claim 1, wherein the conduit further comprises a one-way valve for preventing the portion of the source of manganese ions from returning to the source of manganese ions via the conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the Combination’s method to include the steps of:
wherein the conduit further comprises a one-way valve for preventing the portion of the source of manganese ions from returning to the source of manganese ions via the conduit,

since the Combination discloses the conduit (conduit from mother liquid collection tank 1 to vacuum dehydration tower 4, Zhang et al. Figure 1); that the flow is one-way through the conduit (see Zhang et al. Figure 1 and Page 5, lines 1-13), preventing the portion of the source of manganese ions from returning to the source of manganese ions via the conduit; and that the process is an industrial process that “has a high degree of automation” (see Zhang et al. Page 2, lines 8-23), which would include one-way control valves to effect the one-way flow through the conduit as disclosed in Zhang et al. Figure 1 and at Page 5, lines 1-13.  Moreover, Bhatia discloses in “Control Valve Basics,” that the “basic requirements” in “control valve selection” include consideration of the control valve’s “ability to perform specific functions such as . . . 1.  Ability to throttle or control the rate of flow . . . [and] 5.  Ability to allow flow in one direction only – prevents returns.”  (See Bhatia Page 1, “Introduction” section, emphasis added)  In other words, one of ordinary skill in the art would readily understand how to implement the disclosed one-way flow through the conduit using one-way valves in an industrial process that “has a high degree of automation” (see Zhang et al. Figure 1 and Page 5, lines 1-13), given that basic control valve selection requires consideration of the control valve’s “ability to allow flow in one direction only,” i.e. “to prevent returns” (see Bhatia Page 1, “Introduction” section).  
The claims are directed to a method.  The Zhang et al. Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 8-11 and 13-14 – Zhang et al. discloses a method for removing water (via vacuum dehydration tower 4) from a (strong oxidant)-based etchant bath, where the strong oxidant-based etchant bath is “the front-end process” (see Zhang et al. Figure 1 and Page 6, lines 6-8) used for etching, i.e. “roughening,” “before the workpiece is plated” with metal (see Zhang et al. Page 2, lines 1-6) – and the etching solution, i.e. “chromium-free chemical solution” “contains a mixture of sulfuric acid >65%, a surfactant, a strong oxidant . . . water, and the like” (see Zhang et al. Page 5, lines 15-17) , the method comprising:
A).	Directing (via delivery pump 7, Figure 1) a portion of a  (strong oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.) through a conduit (conduit from mother liquid collection tank 1 to vacuum dehydration tower 4, Figure 1),
B).	Concentrating (“dehydrating the chromium-free chemical solution,” Page 4, lines 24-26) the portion of the  (strong oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.) with a vacuum evaporator (vacuum evaporator comprising a heat source is vacuum dehydration tower 4 and heat exchanger 3, i.e. “vacuum dehydration tower 4 for dehydrating the chromium-free chemical solution” and “heat exchanger 3,” see Figure 1 and Page 4, lines 23-25) comprising a heat source (heat source is heat exchanger 3 with steam boiler 8, Figure 1, Page 5, lines 26-30), since the vacuum evaporator is vacuum dehydration tower 4 and heat exchanger 3 – and heat exchanger 3 “heats the chromium-free chemical solution” prior to “dehydrating the chromium-free chemical solution” in “vacuum dehydration tower 4” (see Zhang et al. Figure 1; and Page 4, lines 23-26);
C).	Returning (recycling) the concentrated portion (“dehydrated chromium-free chemical solution, Zhang et al. Page 5, lines 7-9) of the (strong oxidant)-based etchant bath (see Preamble for strong oxidant-based etchant bath taught by Zhang et al.) to the  (strong oxidant)-based etchant bath when, “The dehydrated chromium-free chemical solution is recycled to the front-end process through the purified chromium-free chemical solution reuse channel 6 for secondary use,” see Zhang et al. Figure 1 and Page 5, lines 7-9.
Zhang et al. discloses the claimed method except for “[t]he dehydrated chromium-free chemical solution [being] recycled to the front-end process” (see Zhang et al. Figure 1 and Page 5, lines 7-9) being a chromium-free chemical solution with manganese ions returning to a manganese etchant bath.
Weitershaus et al. discloses a chromium-free chemical solution (“chrome-free acidic aqueous solution of sulfuric acid and one or more organic acids and manganese (II) and (III) ions” (see Weitershaus et al., Title and Abstract), used in a manganese etchant bath in order “to etch the surface” of “an organic polymer,” which “is then plated with metal” (see Weitershaus et al. Title and Abstract).  This is analogous to the Zhang et al. chromium-free chemical solution (“contains a mixture of sulfuric acid concentration ≥65%, a surfactant (the disclosed organic acids of Weitershaus et al.), a strong oxidant (the disclosed manganese of Weitershaus et al.) . . . water, and the like,” see Zhang et al. Page 5, lines 15-17) used for etching (“roughening”) before “the workpiece is plated” with metal (see Zhang et al. Page 2, lines 1-6).
Weitershaus et al. further teaches that these chromium-free chemical solutions with manganese ions “provide sufficient concentrations of the Mn(III) oxidizing agent in solution” and “operate using standard circulation and filtration systems under production conditions” (see Weitershaus et al. [0006]-[0008], particularly [0008], lines 9-18), i.e. the chromium-free chemical solution, with its manganese ions from a manganese etchant bath, is filtered, concentrated, and reused, as taught by Weitershaus et al.  This is analogous to the Zhang et al. chromium-free chemical solution, with its “strong oxidant,” being filtered, concentrated (dehydrated) and reused (recycled to the front-end process, the front-end process being an etching or “roughening” process) (see Zhang et al. Page 5, lines 15-17, 7-9, and 15-17, and Page 4, lines 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Zhang et al. method of treating a chromium-free chemical solution having a strong oxidant, with the chromium-free chemical solution having manganese ions, as taught by Weitershaus et al., such that Zhang et al., in view of Weitershaus et al., disclose:
Claim 8.  A method for removing water from a manganese-based etchant bath, the method comprising:
directing a portion of a manganese-based etchant bath through a conduit . . . ;
concentrating the portion of the manganese-based etchant bath with a vacuum evaporator comprising a heat source;
returning the concentrated portion of the manganese-based etchant bath to the manganese-based etchant bath,
since:
A).	Zhang et al. and Weitershaus et al. each disclose a chromium-free chemical solution used for etching, where the chromium-free solution is an aqueous solution of sulfuric 
B).	Zhang et al. and Weitershaus et al. each disclose filtering, concentrating, and returning the concentrated chromium-free chemical solution to the front end of the etching or “roughening” process, i.e. to the manganese etchant bath (see above paragraph); and
C).	 This is an example of known work in one field of endeavor (filtering, concentrating, and returning the concentrated chromium-free chemical solution with its strong oxidant to the front end of the process) prompting variations (Zhang et al.’s strong oxidant is the manganese taught by Weitershaus et al. – and Zhang et al.’s front end of the etching or “roughening” process is the manganese etchant bath taught by Weitershaus et al.) of its use in the same field of endeavor based on design incentives or other market force/market place incentives (chromium is an environmental issue, leading to the development of chromium-free etching processes, see Weitershaus et al. [0001]-[0005], and Zhang et al. Pages 1-2, “Background technique” section), since the variations (Zhang et al.’s strong oxidant is the manganese taught by Weitershaus et al. – and Zhang et al.’s front end of the etching or “roughening” process is the manganese etchant bath taught by Weitershaus et al.) are predictable to one of ordinary skill in the art.
The Combination discloses the claimed method including the steps of:
A).	1).	Wherein the conduit comprises a one-way valve for prohibiting the portion of the manganese-based etchant bath from returning to the manganese-based etchant bath via the conduit.

Details follow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in Combination’s method to include the steps of:
A).	1).	Wherein the conduit comprises a one-way valve for prohibiting the portion of the manganese-based etchant bath from returning to the manganese-based etchant bath via the conduit,

since the Combination discloses the conduit (conduit from mother liquid collection tank 1 to vacuum dehydration tower 4, Zhang et al. Figure 1); that the flow is one-way through the conduit (see Zhang et al. Figure 1 and Page 5, lines 1-13), prohibiting the portion of the manganese-based etchant bath from returning to the manganese-based etchant bath via the conduit; and that the process is an industrial process that “has a high degree of automation” (see Zhang et al. Page 2, lines 8-23), which would include one-way control valves to effect the one-way flow through the conduit as disclosed in Zhang et al. Figure 1 and at Page 5, lines 1-13.  Moreover, Bhatia discloses in “Control Valve Basics,” that the “basic requirements” in “control valve selection” include consideration of the control valve’s “ability to perform specific functions such as . . . 1.  Ability to throttle or control the rate of flow . . . [and] 5.  Ability to allow flow in one direction only – prevents returns.”  (See Bhatia Page 1, “Introduction” section, emphasis added)  In other words, one of ordinary skill in the art would readily understand how to implement the disclosed one-way flow through the conduit using one-way valves in an industrial process that “has a high degree of automation” (see Zhang et al. Figure 1 and Page 5, lines 1-13), given that basic control valve selection requires consideration of the control valve’s “ability to allow flow in one direction only, i.e. to prevent returns” (see Bhatia Page 1, “Introduction” section).
Additional Disclosures Include:
Claim 9 – Combination II discloses the method according to Claim 8, wherein the conduit (conduit from mother liquid collection tank 1 to vacuum dehydration tower 4, Figure 1) further comprises a filter (filter is “precision filter [2] for filtering the chromium-free chemical solution,” Figure 1, Page 4, lines 22-23) for filtering undissolved particles.  (See Zhang et al. Figure 1; and Page 4, lines 20-23)
Claim 10 – Combination II discloses the method according to Claim 8, wherein the concentrated portion comprises an acid.  (See Rejection for Claim 2)
Claim 11 – Combination II discloses the method according to Claim 10, wherein the acid is purified. (See Rejection for Claim 3)
Claim 13 – Combination II discloses the method according to Claim 8, wherein the manganese-based etchant bath is configured to etch a substrate.  (See Rejection for Claim 5)
Claim 14 – Combination II discloses the method according to Claim 8, wherein a second conduit returns the concentrated portion of the manganese-based etchant bath to the manganese-based etchant bath.  (See Rejection for Claim 6)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., in view of Weitershaus et al., as applied to Claim 1, in further view Carnarius et al. (US-4952290-A, Aug. 28, 1990).  Zhang et al., in view of Weitershaus et al., are hereinafter known as the Combination.
The claim is directed to a method.  The Zhang et al. Machine Translation is referenced below.  The claim language is in bold-faced font.
Claim 20 – The Combination discloses the method according to Claim 1, but does not teach wherein the vacuum evaporator operates at a pressure of 1.8 psig or less.
Similar to the Combination’s method, Carnarius et al. discloses:
. . . [A] waste water treatment and recovery system include[ing] the steps of
(a)	collecting and transferring overflow solution (the disclosed chrome-free chemical solution with Mn ions) from each rinse tank to a vacuum chamber, where the overflow solution contains chemical constituents from its prior treatment tank,
(b)	vaporizing the overflow solution,
(c)	condensing the vapors thereof and storing the condensate for return to the several treatment stations,
(d)	collecting the chemical constituents as a residue of said overflow solution, and
(e)	retaining the residue until a predetermined concentration of the chemical constituents is achieved, and transferring the residue to its corresponding treatment tank, whereby the electroplating system is fully recyclable without creating waste product.  (See Carnarius et al. Abstract)

Carnarius et al. further teaches the vaporizing step is conducted “under a vacuum of 4-10 mm of Hg,” which is less than the recited 1.8 psig = (14.7 + 1.8) psia = 853 mm of Hg (See Carnarius et al. Column 4, lines 3-15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the Combination’s method to include the steps of:
wherein the vacuum evaporator operates at a pressure of 1.8 psig or less,
as disclosed by Carnarius et al. for a similar process, since Carnarius et al. states at Column 4, lines 24-37, that under these conditions the method works to maintain the chemical treatment solution (the disclosed concentrated portion of the source of manganese ions) “at the desired level of concentration” (for returning to the manganese-based etchant bath) and “no waste product is created for which disposal is required.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The following prior art was referenced before in previous office actions.
A).	Nagamine et al. (US-20150344777-A1, Dec. 3, 2015) – Nagamine et al. has been referenced before in previous office actions.  Nagamine et al. discloses a manganese-based etchant bath.
The following are related applications of the instant application.
B).	U.S. Application No. 16/030,880 filed Jul. 10, 2018, now U.S. Patent No. 10,569,186, issued Feb. 25, 2020.
C).	U.S. Application No. 16/747,105, filed Jan. 20, 2020, as a divisional of 16/030,880.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        4/18/2021


/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779